Citation Nr: 1230391	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's previously denied claims for service connection for a tailbone injury and a right knee injury.  

In June 2007, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

In December 2009, the Board remanded the case for further development by the originating agency.  In April 2011, the Board reopened the Veteran's claims, and remanded the case again for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current right knee disability and a current low back disability, related to an in-service injury during active duty in 1978.

Service treatment records show that the Veteran was treated in November 1978 for low back pain due to an injury.  X-rays of the spine were negative and he was referred for physical therapy.  The Veteran was also seen in November 1978 for right knee pain.  Further therapy and strengthening were recommended.  The Veteran had his last in-service examination in October 1982.  There were no complaints or findings related to the low back or right knee noted at that time.  

The post-service medical evidence of record shows that the Veteran sustained a work-related injury (spinal strain) to his back (in the lumbar area) in August 1993.  See May 1995 statement from A.A., MD.  During an August 1993 VA examination, he reported the on-the-job injury, as well as the aforementioned in-service injury.  He reported that since his in-service injury, he had experienced pain in the region of the tailbone.  He was diagnosed at that time with a residual injury to the tailbone and a lumbosacral strain, noted by the examiner to be a work-related injury.  The Veteran sustained a second work-related injury to his low back in April 1998.  See April 1998 emergency room treatment notes from Cleveland Clinic, and April 1998 occupational injury investigation report from Allen Sugar Company.

VA outpatient treatment records show that the Veteran was seen in July 1997 for complaints of low back pain.  At that time, he reported two injuries to his back, the first one in service in 1978, and the second one in 1993.  He was assessed with chronic back pain, possibly mechanical, and was scheduled for spinal X-rays to rule out disc disease and spondyloarthropathy.  August 1997 treatment notes indicate that X-rays of the lumbar spine were negative.  In April 1998, he reported that he hurt his back that month lifting bags of sugar at work and that he was due to start physical therapy the next day.  In July 2004, lumbar spine X-rays suggested early minimal degenerative arthritic changes and narrowed disc space in the lumbar spine.  In December 2004, the Veteran complained of right knee pain and reported falling on his right knee during active duty in 1979.  In February 2005, he was diagnosed with patellofemoral syndrome of the right knee.  During a physical therapy evaluation in February 2005, for his patellofemoral syndrome and low back pain, the Veteran reported that his pain started "years ago", due to a fall that he sustained approximately ten years prior.

In support of his claims, the Veteran submitted a statement from his aunt dated in August 2005, in which she reported that that the Veteran visited her in Chicago from June to July 1983, and at that time he was experiencing pain in his knees and tailbone, which he claimed was due to an injury in service.

In accordance with the Board's April 2011 remand, the Veteran was afforded a VA examination to help determine the etiology of his low back and right knee disabilities in July 2011.  

With regard to the right knee, the Veteran reported that he fell and twisted the knee during active duty in 1978, and that over the years, he had experienced persistent knee pain, as well as stiffness, swelling and occasional giving way.  An X-ray of the right knee was normal, and the examiner diagnosed a right knee strain.  The examiner opined that due to the length of time and lack of nexus, any relationship of the Veteran's current knee symptoms to his remote injury was purely speculative.

With regard to the low back, the Veteran reported that he fell and injured his back in service in 1978.  He claimed that he initially could not walk, but was treated with therapy and recovered.  He also reported that over the years he had experienced persistent back pain, as well as vague leg pain.  The examiner diagnosed degenerative disc disease of the lumbar spine, based on X-rays, and opined that due to the length of time and lack of nexus, any relationship of current symptoms of the back to his remote injury was purely speculative.

It is unclear from the examiner's opinions whether he found it at least as likely as not that the in-service injury caused the post-service patellofemoral syndrome or degenerative disc disease of the lumbar spine.  The examiner was not required to state with certainty whether the in-service injury caused the patellofemoral syndrome or degenerative disc disease; although the opinion implies that he was under the impression that the opinions required such certainty.  Furthermore, the examiner did not indicate whether there was other evidence or information that he could use to adequately form the opinions. 

In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the Board is of the opinion that further development of the record is required to obtain appropriate medical opinions.  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who provided the July 2011 VA examinations and opinions so that he may determine the etiology of any current right knee and low back disability.  

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any current right knee disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is as likely as not (50 percent probability or more) that any current low back disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should also take into account and discuss any post-service injuries noted in the record, including the work-related injuries in August 1993 and April 1998, and the findings from the Veteran's prior VA examinations in August 1993 and July 2011, and indicate how they relate to any current findings.

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions. 

A rationale should be given for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

If the examiner who provided the previous examinations is unavailable, another medical professional should review the claims folder and provide the necessary opinions and rationales.  Additional examinations should be afforded if the new examiner determines that one is necessary.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the information and opinion requested in this remand.

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

